DETAILED ACTION
	Claims 1-12 and 14-20 are present for examination.
	Claims 5-12 and 16 have been amended.
	Claim 13 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest  controller configured to receive the plural pieces of write data, each piece of write data inputted along with each of plural write commands, from an external device, to store the plural pieces of write data in the memory device, and to determine whether the transaction is rebuild after sudden power-off (SPO) based on the plural pieces of transaction information as recited in claim 1; wherein the host is configured to group plural pieces of write data into plural transactions and generate plural types of transaction information regarding in claim 11; and storing the plural pieces of write data in a memory device which is configured to store plural pieces of write data, associated with a transaction, and plural pieces of transaction information, each piece of write data associated with plural types of transaction information, wherein the plural types of the transaction information include commit/abort information differently set based on atomicity of the transaction and a location of write data in each transaction; and determining whether the transaction is rebuild after sudden power-off (SPO) based on the plural pieces of transaction information as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 11, filed 01/20/2022, with respect to the objection of the Specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

page 11, filed 01/20/2022, with respect to the objection of claims 5-6 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 

Applicant’s arguments, see pages 11-12, filed 01/20/2022, with respect to the rejection of claims 7-10 and 12-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 12-13, filed 01/20/2022, with respect to the rejection of claims 11-12 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139